Citation Nr: 0615316	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  00-24 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968 and died in February 1991.  The appellant is his 
widow.  

The Board of Veterans' Appeals (Board) observes that the 
veteran's original claims folder is missing, and not all 
records have been associated with the rebuilt folder.  Based 
on information in Board decisions dated in June 2001 and 
March 2004, it appears the appellant filed a timely appeal of 
a May 2000 determination of the Regional Office (RO) that 
denied her claim for death pension benefits.  She filed an 
appeal of the June 2001 Board denial with the United States 
Court of Appeals for Veterans Claims which, by Order dated 
July 16, 2003, vacated the Board's June 2001 decision.  In 
the March 2004 decision, the Board remanded the claim to 
ensure due process and to obtain additional information.

The appellant submitted a claim for service connection for 
the cause of the veteran's death in October 2005.  Since this 
matter has not been developed or certified for appellate 
consideration, it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Emails of VA personnel in the claims folder indicate that 
attempts have been made to locate the veteran's original 
claims folder, but that these efforts have been unsuccessful.  
There is no indication in the file, however, that the 
appellant has been so informed.  She should be notified of 
this, and afforded the opportunity to submit any relevant 
information in her possession to the VA.  

In the Board's March 2004 remand, the appellant was advised 
that the income of her children could be excluded from a 
determination of her countable annual income for death 
pension benefits if including such income would result in 
hardship to her.  See 38 C.F.R. § 3.23(d)(5) and (6) (2005).  
She was also informed that unreimbursed medical expenses 
could be considered in a determination of her countable 
annual income.  The Board acknowledges that by letter dated 
in June 2005, the RO advised the appellant that she should 
submit evidence showing that considering her children's 
income would be a hardship to her, and that she could also 
submit information concerning her unreimbursed medical 
expenses.  It does not appear that the appellant furnished 
the requested information, but the Board is of the opinion 
that she should be afforded another opportunity to do so.  

In addition, there is no evidence in the claims folder 
concerning the income and medical expenses of her children 
since her original application.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be notified that 
the veteran's original claims folder has 
not been located, that records are missing 
from the veteran's rebuilt claims folder, 
and that she should submit any relevant 
documents in her possession to the VA.

2.  The appellant should be requested to 
provide information pertaining to her 
income and unreimbursed medical expenses 
(including for her children) for each year 
since her original application for death 
pension benefits.

3.  The appellant should be requested to 
explain why it is a hardship for the 
income of her children to be included in a 
determination of her countable annual 
income.  

4.  Following completion of the above, the 
RO should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





